—Judgment unanimously affirmed. Memorandum: The record establishes that, as part of his negotiated guilty plea, defendant knowingly, intelligently and voluntarily waived his right to appeal. He therefore is precluded from raising nonconstitutional, non-jurisdictional challenges to the manner in which his case was presented to the Grand Jury (see, People v Hansen, 95 NY2d 227, 230-232; People v Seymour, 282 AD2d 871; People v Robertson, 279 AD2d 711; People v Mitchell, 274 AD2d 957, lv denied 95 NY2d 891; People v Allred, 270 AD2d 926, lv denied 95 NY2d 863; People v Lynch, 256 AD2d 651, lv denied 93 NY2d 1004). In any event, defendant’s contentions are lacking in merit. (Appeal from Judgment of Supreme Court, Jefferson County, Brunetti, J. — Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Burns, JJ.